Citation Nr: 1824320	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-24 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for late effect of left femur fracture with scar.

2. Entitlement to an evaluation in excess of 10 percent for late effect of right femur fracture with scar, right femoral enchondroma.

3. Entitlement to an evaluation in excess of 10 percent for left patellar enthesopathy.

4. Entitlement to a compensable evaluation for left hip osteoarthritis.

5. Entitlement to a compensable evaluation for right hip osteoarthritis.



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1982 to December 1992 and from February 2003 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. The Veteran filed a Notice of Disagreement (NOD) in August 2012 and a Statement of the Case (SOC) was issued in May 2014. The Veteran filed his Substantive Appeal via a VA Form 9 in July 2014. Thus, the Veteran perfected a timely appeal of the issues.

In August 2017, the Veteran testified via videoconference before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran is service connected for bilateral late effect of femur fracture, left knee enthesopathy, and bilateral hip osteoarthritis. He contends that these service connected conditions are more severe than is reflected by the current assigned disability ratings. In assessing the overall impairment of the Veteran's various lower extremity disabilities, the Veteran was last provided a VA examination in March 2016.  Subsequent to the March 2016 VA examination, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  After reviewing the VA examinations of record, the Board finds that they are incomplete and require further medical guidance, in light of the recent holding in Correia.  An additional relevant opinion was also issued by the Court in Sharp v. Shulkin, 29 Vet. App. 26 (2017).  As the previous VA examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claims.
 
Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all updated VA treatment records.

2. Schedule the Veteran for a new VA examination by an appropriate examiner so as to determine the level of impairment due to his service-connected bilateral late effect of femur fracture, left knee enthesopathy, and bilateral hip osteoarthritis.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology. The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disability. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint or state why such testing is not warranted or not feasible in light of Correia v. McDonald, 28 Vet. App. 158 (2016). The degree at which pain begins must also be documented.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups assessed in terms of the degree of additional range of motion loss.  In regard to flare-ups (pursuant to Sharp v. Shulkin) if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated based on the entirety of the evidence.

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




